Bartol, C. J.,
delivered the opinion of the Court.
The appellant was indicted for selling to one Elwood Greenfield, in September 1877, with a view to profit in the prosecution of a regular trade and business, certain spirituous liquors in quantities less than a pint, without having first obtained a license so to do. The indictment also charges him with selling to the same person, under the same circumstances, certain spirituous liquors in quantities not less than a pint.
The traverser filed a special plea, to which the State demurred.
The demurrer was sustained by the Circuit Court, whereupon the traverser took this appeal.
No final judgment having been rendered in the case, the appeal was taken prematurely and must be dismissed.
It has been repeatedly decided that no appeal lies in a criminal proceeding, in this State, from any ruling of an inferior Court upon a demurrer, until after final judgment; and then the case can be brought up for review only by a proceeding in the nature of a writ of error, as prescribed by Rule 1, 29th Maryland.
The Act of 1872, ch. 316, allowing appeals in criminal cases, does not apply to the rulings made by the inferior Court upon a demurrer. Kearney vs. The State, 46 Md., 422.

Appeal dismissed.